Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on July 26, 2021.
Claims 1-2, 4, 8-11, 13, 15-18, 23-24, 26-29, 31-33 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on June 16, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claim 25 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 25 has been cancelled, and accordingly, the rejection has been withdrawn.
Claims 10-11, 13, 15-18, 23-24 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments to claims 10 and 17 have addressed the rejection.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC §103
Claims 1-2, 4, 8, 10-11, 13, 15, 17-18, 23, 26-27, and 29 were rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes US Patent Publication No. 2018/0227216  in view of Mizutani et al. US Patent Publication No. 2006/0187942 and Wohlert US Patent Publication No. 2016/0373344.  
.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8, 10-11, 13, 15, 17-18, 23, 26-27, 29, 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes US Patent Publication No. 2018/0227216 (“Hughes”) in view of MeLampy US Patent Publication No. 2016/0094444 (“MeLampy”) and Wohlert US Patent Publication No. 2016/0373344 (“Wohlert”). 

Regarding claim 1, Hughes teaches a method comprising:
receiving, by a network device interposed between a source device and a destination device, a first packet of a packet flow from the source device to the destination device, the source device and the destination device interconnected by a plurality of network segments (para. [0038] user request… routed by appliance 220.  para. [0123] extracts information from the first packet);
determining, by the network device, a service for a session (para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet);
selecting, by the network device, one or more network segments of a plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and

Hughes does not teach determining, by the network device and based on the first packet, a session identifier for a session associated with the packet flow, the session identifier comprising destination information of the first packet; and determining, by the network device and based on the destination information of the session identifier for the session, a service for the session.
Hughes does not expressly teach the selecting, by the network device and based on one or more metrics specific to the service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow.
MeLampy teaches determining, by a network device and based on a first packet, a session identifier for a session associated with the packet flow, the session identifier comprising destination information of the first packet (para. [0047] socket means an IP address-port number combination, each service has a network unique… service socket.  para. [0056] reads the client socket/service socket number pair in the lead packet and stores the client socket/service socket number pair in a database to uniquely identify the session.  identify packets subsequent packets as being part of the session) and determining, by the network device and based on the destination information of the session identifier for the session, a service for the session (para. [0046] service is defined by a combination of the node’s IP address and the service’s port number.  para. [0068] handle lead packets for the destination service.  identify the destination service, such as by the service socket number or other unique identifier of the service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with MeLampy’s disclosure of determining a session identifier for the session and determining the service for the session based on the session identifier.  One of ordinary skill in the art would have been motivated to do so in order to have identified new sessions and corresponding 
Wohlert teaches a source device and a destination device interconnected by a plurality of network segments; selecting, by a network device and based on one or more metrics specific to a service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0024] route selector 105 to perform service specific route selection.  network nodes, network links interconnecting the nodes.  para. [0027] select paths for routing traffic for different services. para. [0028] selecting, for a given service and a given pair of endpoints, a path to route traffic for the given service… based on service-specific performance parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of selecting one or more network segments to form a path based on one or more metrics specific to a service for each network segment of the plurality of network segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters (para. [0039] delay and jitter may be important performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service) and particular requirements of services (para. [0022] services may have different traffic routing requirements).   

Regarding claim 10, Hughes teaches a network device comprising one or more processors configured to: 
receive a first packet of a packet flow from a source device to a destination device, the source device and the destination device are interconnected by a plurality of network segments, and the network device interposed between the source device and the destination device (see fig. 2. user device, server 230. para. [0038] user request… routed by appliance 220.  para. [0123] extracts information from the first packet); 

select, to form a path from the network device to the destination device for the packet flow (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and
forward the first packet and each subsequent packet of the packet flow along the path toward the destination device (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not teach determining, by the network device and based on the first packet, a session identifier for a session associated with the packet flow, the session identifier comprising destination information of the first packet; and determining, by the network device and based on the destination information of the session identifier for the session, a service for the session.
Hughes does not expressly teach the select, based on one or more metrics specific to the service for each network segment of the plurality of network segments to form a path from the network device to the destination device for the packet flow. 
MeLampy teaches determining, by a network device and based on a first packet, a session identifier for a session associated with the packet flow, the session identifier comprising destination information of the first packet (para. [0047] socket means an IP address-port number combination, each service has a network unique… service socket.  para. [0056] reads the client socket/service socket number pair in the lead packet and stores the client socket/service socket number pair in a database to uniquely identify the session.  identify packets subsequent packets as being part of the session) and determining, by the network device and based on the destination information of the session identifier for the session, a service for the session (para. [0046] service is defined by a combination of the node’s IP address and the 
Wohlert teaches a source device and a destination device interconnected by a plurality of network segments; selecting, by a network device and based on one or more metrics specific to a service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0024] route selector 105 to perform service specific route selection.  network nodes, network links interconnecting the nodes.  para. [0027] select paths for routing traffic for different services. para. [0028] selecting, for a given service and a given pair of endpoints, a path to route traffic for the given service… based on service-specific performance parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure selecting one or more network segments to form a path based on one or more metrics specific to a service for each network segment of the plurality of network segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters (para. [0039] delay and jitter may be important performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service) and particular requirements of services (para. [0022] services may have different traffic routing requirements).   

Regarding claim 17, Hughes teaches a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause one or more processors of a network device to: 

determine a service for a session (para. [0123] extracts information from the first packet, information is indicative of known application names.  para. [0125] determines the application name and/or tag...  policy that all voice over IP traffic should be routed over an MPLS network, data traffic is routed over the public Internet); 
select, to form a path from the network device to the destination device for the packet flow (para. [0042] selection of network path can be based on traffic type, name of application 235.  para. [0125] determines the application name and/or tag... determines a network path over which to transmit the flow); and 
forward the first packet and each subsequent packet of the packet flow along the path toward the destination device (para. [0041] same network path is used for all packets of a given flow. para. [0126] second packet may continue to be routed over the chosen path for the first packet).
Hughes does not teach determining, by the network device and based on the first packet, a session identifier for a session associated with the packet flow, the session identifier comprising destination information of the first packet; and determining, by the network device and based on the destination information of the session identifier for the session, a service for the session.
Hughes does not expressly teach the select, based on one or more metrics specific to the service for each network segment of the plurality of network segments to form a path from the network device to the destination device for the packet flow. 
MeLampy teaches determining, by a network device and based on a first packet, a session identifier for a session associated with the packet flow, the session identifier comprising destination information of the first packet (para. [0047] socket means an IP address-port number combination, each 
Wohlert teaches a source device and a destination device interconnected by a plurality of network segments; selecting, by a network device and based on one or more metrics specific to a service for each network segment of the plurality of network segments, one or more network segments of the plurality of network segments to form a path from the network to the destination device for the packet flow (para. [0024] route selector 105 to perform service specific route selection.  network nodes, network links interconnecting the nodes.  para. [0027] select paths for routing traffic for different services. para. [0028] selecting, for a given service and a given pair of endpoints, a path to route traffic for the given service… based on service-specific performance parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure selecting one or more network segments to form a path based on one or more metrics specific to a service for each network segment of the plurality of network segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters (para. [0039] delay and jitter may be important performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service) and particular requirements of services (para. [0022] services may have different traffic routing requirements).   

Regarding claim 2, Hughes does not teach the method of claim 1, wherein the plurality of network segments form a first path and a second path different from the first path, and wherein selecting the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow comprises selecting the one or more network segments of the plurality of network segments to form the first path from the network device to the destination device for the packet flow and not the second path.
Wohler teaches a plurality of network segments forming a first path and a second path different from the first path (see fig. 5B with endpoints N1 and N6 connected by Path P1 and P2), and wherein selecting the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow comprises selecting the one or more network segments of the plurality of network segments to form the first path from the network device to the destination device for the packet flow and not the second path (para. [0055] identifies two possible paths… para. [0058] selects path P2 for routing the service traffic.  see fig. 5C and 5D with endpoints N1 and N6 connected by paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of providing a plurality of network segments that form a first path and a second path different from the first path and selecting one or more segments to form the first path and not the second path.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and particular requirements of services.   

Regarding claim 4, Hughes in view of MeLampy and Wohlert teach the method of claim 1, wherein the service comprises one or more of: a web service; an instant message service; a video service; 
  
Regarding claim 8, Hughes does not teach the method of claim 1 wherein selecting, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  
	Wohlert teaches selecting, based on one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device (para. [0057] PRP for path… to be the sum of the CRPs for links.  determines PRP for path P2.  para. [0058] selects path P2 for routing the service traffic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claim 11, Hughes does not teach the device of claim 10, wherein the plurality of network segments form a first path and a second path different from the first path, and wherein to select the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow, the one or more processors are configured to select 
Wohler teaches a plurality of network segments form a first path and a second path different from the first path (see fig. 5B with endpoints N1 and N6 connected by Path P1 and P2), and wherein selecting the one or more network segments of the plurality of network segments to form the path from the network device to the destination device for the packet flow comprises selecting the one or more network segments of the plurality of network segments to form the first path from the network device to the destination device for the packet flow and not the second path (para. [0055] identifies two possible paths… para. [0058] selects path P2 for routing the service traffic.  see fig. 5C and 5D with endpoints N1 and N6 connected by paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of providing a plurality of network segments that form a first path and a second path different from the first path and selecting one or more segments to form the first path.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and particular requirements of services.   

Regarding claim 13, Hughes in view of MeLampy and Wohlert the device of claim 10, wherein the service includes one or more of: a web service; an instant message service; a video service; and an audio delivery service (Hughes: para. [0125] voice over IP. para. [0103] video. MeLampy: para. [0046] services such as web services.  Wohler: para. [0022] voice, video, messaging.  para. [0037] VoIP calls, video calls, video streaming.  para. [0038] web browsing).  

Regarding claim 15, Hughes does not teach the device of claim 10, wherein to select, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments, the one or more 
	Wohlert teaches selecting, based on one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device (para. [0057] PRP for path… to be the sum of the CRPs for links.  determines PRP for path P2.  para. [0058] selects path P2 for routing the service traffic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of applying a function specific to the service to the one or more metrics to determine a net path value for the path from the network device to the destination device.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claims 18 and 23, the claims are medium claims corresponding to claims 2 and 8, and comprising similar subject matter.  Therefore, claims 18 and 23 are rejected under a similar rationale as claims 2 and 8.

Regarding claim 26, Hughes does not teach the method of claim 1, further comprising: receiving, by the network device, one or more requirements for the service, wherein selecting, based on the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments comprises selecting, based on the one or more requirements for the service and the one or more metrics specific to the service for each network segment of the plurality of network segments, the one or more network segments of the plurality of network segments.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with Wohlert’s disclosure of selecting one or more network segments based on requirements for the service and one or more metrics specific to the service for each network segment.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claim 27, Hughes does not expressly teach the method of claim 1, further comprising in response to determining the service for the session, retrieving, by the network device and from a database, the one or more metrics specific to the service for each network segment of the plurality of network segments.  
MeLampy was previously relied upon to teach determining a service for the session.  Wohlert teaches in response to determining the service, retrieving, by a network device and from a database, the one or more metrics specific to the service for each network segment of the plurality of network segments (para. [0028] determines, for a given service, a service-specific performance parameter.  queries the graph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hughes and MeLampy with Wohlert’s disclosure of querying metrics specific to a service for each network segment of the plurality of segments.  One of ordinary skill in the art would have been motivated to do so for benefits of improving service delivery by routing based on service specific parameters and selecting a path based on performance of the paths.   

Regarding claim 29, Hughes in view of MeLampy and Wohlert teach the method of claim 1, wherein the service comprises a first service of a plurality of services (Hughes: para. [0096] voice over IP. para. [0103] video).  Hughes does not teach wherein one or more metrics specific to the first service of the plurality of services for a first network segment of the plurality of network segments are different than one or more metrics specific to a second service of the plurality of services for the first network segment of the plurality of network segments.  
Wohlert teaches a service comprising a first service of a plurality of services (para. [0022] voice, video, messaging.  para. [0037] VoIP calls, video calls, video streaming.  para. [0038] web browsing), and wherein one or more metrics specific to the first service of the plurality of services for a first network segment of the plurality of network segments are different than one or more metrics specific to a second service of the plurality of services for the first network segment of the plurality of network segments (para. [0022] services may have different traffic routing requirements.  para. [0028] selecting… a path to route traffic for the given service… based on service-specific performance parameters.  para. [0036] particular CRP parameter for a particular service.  para. [0037] performance characteristics, such as packet delay requirements, packet loss requirements, etc.,.  para. [0039] delay and jitter may be important 
performance parameters for a voice service, whereas packet loss may be an important performance parameter for a video service).


Regarding claim 31, Hughes does not teach the method of claim 1, wherein the destination information of the session identifier comprises at least a destination port of the destination device, and wherein determining, based on the destination information of the session identifier for the session, the service for the session comprises determining, based on at least the destination port of the destination device, the service for the session.  
MeLampy teaches the destination information of the session identifier.  It was shown that MeLampy discloses determining a service socket, which is an IP address-port number combination of the destination (para. [0047] socket means an IP address-port number combination, each service has a network unique… service socket.  para. [0056] reads the client socket/service socket number pair in the lead packet and stores the client socket/service socket number pair in a database to uniquely identify the session), and determining a destination service based on the service socket which comprises the port. (para. [0046] service is defined by a combination of the node’s IP address and the service’s port number.  para. [0068] identify the destination service, such as by the service socket number or other unique identifier of the service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with MeLampy’s disclosure of determining the service for the session based on the socket.  One of ordinary skill in the art would have been motivated to do so in order to have uniquely identified services and new sessions for the path selection.   



MeLampy teaches the destination information of the session identifier.  It was shown that MeLampy discloses determining a service socket, which is an IP address-port number combination of the destination (para. [0047] socket means an IP address-port number combination, each service has a network unique… service socket.  para. [0056] reads the client socket/service socket number pair in the lead packet and stores the client socket/service socket number pair in a database to uniquely identify the session), and determining a destination service based on the service socket which comprises the address. (para. [0046] service is defined by a combination of the node’s IP address and the service’s port number.  para. [0068] identify the destination service, such as by the service socket number or other unique identifier of the service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes with MeLampy’s disclosure of determining the service for the session based on the socket.  One of ordinary skill in the art would have been motivated to do so in order to have uniquely identified services and new sessions for the path selection.   

Regarding claim 33, Hughes does not teach the method of claim 1, wherein the destination information of the session identifier comprises a destination socket of the destination device, and wherein determining, based on the destination information of the session identifier for the session, the service for the session comprises determining, based on the destination socket of the destination device, the service for the session.
MeLampy teaches the destination information of the session identifier.  It was shown that MeLampy discloses determining a service socket, which is an IP address-port number .   

Claims 9, 16, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes in view of MeLampy, Wohlert, and Nilakantan et al. US Patent Publication No. 2009/0097406 (“Nilakantan”). 

Regarding claim 9, Hughes in view of MeLampy and Wohlert teach the method of claim 1, wherein the packet flow comprises a forward packet flow for the session, the session comprising the forward packet flow, and wherein the method further comprises establishing a stateful session between the source network device and the destination device using the path such that each packet of the forward packet flow traverses the path in a forward direction from the network device to the destination device (Hughes: para. [0041] same network path is used for all packets of a given flow.  para. [0094] TCP. para. [0097] second packet… routed over the chosen path).  Hughes does not expressly teach the session comprising a reverse packet flow and each packet of the reverse packet flow traverses the path in a reverse direction from the destination device to the network device


Regarding claim 16, the claim is a device claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 9.

Regarding claim 24, the claim is a medium claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 24 is rejected under a similar rationale as claim 9.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes in view of MeLampy, Wohlert, and Rodriguez-Moral US Patent No. 6,260,072 (“Rodriguez-Moral”).

Regarding claim 28, Hughes does not teach the method of claim 1, wherein the one or more metrics specific to the service for each network segment of the plurality of network segments comprises a cost metric for each network segment of the plurality of network segments that is specific to the service.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445